Citation Nr: 1143535	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-33 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disorder, including due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty (AD) from March 1963 to March 1971.  He also had numerous additional verified periods of Active Duty for Training (ACDUTRA) and Inactive Duty Training (INACDUTRA) until August 1995.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran, through his agent, also has raised the additional issues of his entitlement to service connection for hearing loss and leg disorders.  But the Board sees the RO already considered and denied service connection for hearing loss in the October 2007 decision at issue, and the Veteran did not in response appeal the denial of this claim in that decision (only the denial of his claim for a skin disorder, namely, chloracne).  The Board also sees that a more recent March 2009 RO decision also already considered and denied service connection for a left knee condition, and the Veteran did not appeal that decision denying this other claim, either.  So to the extent he still believes he is entitled to service connection for these two other conditions, he must first submit new and material evidence to reopen these claims.  38 C.F.R. § 3.156(a) (2011).  The RO, as the Agency of Original Jurisdiction (AOJ), has not had an opportunity to reconsider these additional claims - including in terms of whether there is new and material evidence to reopen them.  Therefore, the Board does not have jurisdiction over these other claims, and they are referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And as for the claim that is before the Board, for service connection for a skin disorder, the Board is remanding (rather than referring) this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.


REMAND

Additional development of this claim is required before adjudicating it on its underlying merits.

As an initial matter, the Veteran needs to receive notice regarding the "downstream" disability rating and effective date elements of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

A VA examination and opinion also would be helpful in deciding this claim.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Veteran has received a diagnosis of at least one skin disorder, dermatitis, as noted in his VA outpatient treatment records dated in February 2004.  However, he claims that he also suffers from chloracne as a result of his presumed exposure to Agent Orange or other herbicides while stationed in Vietnam.  His service treatment records (STRs) confirm he served in Vietnam during the Vietnam era, so it is presumed he was exposed to herbicides like the dioxin in Agent Orange while there.  38 C.F.R. § 3.307(a)(6), 3.313(a).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include, as is particularly pertinent to this appeal, chloracne or other acneform disease consistent with chloracne.  38 C.F.R. § 3.309(e) (Supp. 2011); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  But even if a Veteran is found not entitled to a regulatory presumption of service connection, his claim still must be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999). 

There is also the possibility the dermatitis that has been diagnosed since service may have originated in service, even if not a result or consequence of exposure to Agent Orange or other herbicides in Vietnam.  Active military, naval, or air service includes any period of AD or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

The Court, however, has clarified that the language of 38 U.S.C. §§ 101 and 1112-1137 clearly indicates that the presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's prior period of AD) does not obviate the need for him to establish that he also is a "Veteran" for purposes of a period of ACDUTRA if the claim for VA benefits is premised on the period of ACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).


Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury, but not disease, incurred or aggravated during INACDUTRA.  Id; see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

ACDUTRA includes full-time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).

National Guard duty is distinguishable from other Reserve service, however, in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  See Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

The Veteran in this appeal had numerous periods of qualifying active military service, both on AD and ACDUTRA.  Relevant to the current claim, he served on ACDUTRA from July 25 to August 8, 1976.  And a STR dated July 29, 1976 indicates he was treated for dermatitis in service.  Thereafter, he received an initial post-service diagnosis of dermatitis in February 2004, as mentioned above.  However, he claims that he has suffered from a skin disorder, which he alleges is chloracne (so not just dermatitis), since his military service.  And he is competent, even as a layman, to make this proclamation, although the Board also eventually will have to assess his credibility to determine the ultimate probative value of his lay testimony concerning this.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Therefore, he needs to be examined not only to determine whether he has chloracne or other acneform disease consistent with chloracne, to warrant presumptive service connection, but also in the event he does not for a medical nexus opinion concerning whether any other currently diagnosed skin disorder, especially his dermatitis, is attributable to his military service, including to the dermatitis treated in service while on ACDUTRA.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Send the Veteran a Veterans Claims Assistance Act (VCAA) notice letter advising him of the "downstream" disability rating and effective date elements of his claim, to comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

2.  Next schedule a VA compensation examination to determine the nature and etiology of his current skin disorder(s).  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made 

available for review of his pertinent medical and other history. 

Based on review of the claims file and objective clinical evaluation, the examiner is asked to:

(i) first clarify all current skin disorders by specifying the present diagnoses, including specifically insofar as whether the Veteran has chloracne or other acneform disease consistent with chloracne (that is, in addition to or in lieu of the dermatitis that was treated during his service in 1976, while on ACDUTRA, and that has been diagnosed since service beginning in 2004).  

(ii)If it is determined the Veteran has chloracne or other acneform disease consistent with chloracne, then presumptive service connection would be warranted under the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a) and 3.309(e).  So a medical nexus opinion would not be needed in this circumstance, unless it is determined the chloracne or other acneform disease consistent with chloracne is due to other unrelated causes or factors to rebut this presumption of service connection.

(iii) But regarding the dermatitis, if also diagnosed instead of or in addition to chloracne or other acneform disease consistent with chloracne, the examiner is then asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) this other skin disorder is related to or dates back to the Veteran's military service, including especially to July 1976 when, according to a STR, he received treatment for dermatitis.

In making this determination of causation, the examiner should also discuss any competent and credible lay evidence regarding relevant complaints (e.g., pertinent symptoms, etc.) or diagnoses in service, as well as during the many years since, to in turn address the possibility of continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the STRs to provide a negative opinion). 

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

3.  Then readjudicate the claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his agent a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


